        Case 1:19-cr-00026-CKK Document 122 Filed 04/27/21 Page 1 of 17




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                              )
UNITED SATES OF AMERICA,                      )
                                              )      Criminal No. 19-cr-26-02 (CKK)
       v.                                     )
                                              )
MAHSA AZIMIRAD,                               )
                                              )
                Defendant.                    )
                                              )

 GOVERNMENT RESPONSE TO DEFENDANT’S MOTION FOR GOVERNMENT TO
                 IDENTIFY BRADY INFORMATION

       The United States of America hereby respectfully submits its response to the Defendant’s

Motion for Government to Identify Brady Information in the above-captioned case. In support of

this motion, the government relies on the following statement of points and authorities, and any

other points and authorities that may be cited at a hearing on this motion.


                                           Background

       On January 29, 2019, the Defendant was indicted for violations of 18 U.S.C § 371

(Conspiracy), 1347 (Health Care Fraud), and 1343 (Wire Fraud). Since her indictment, the

government has provided fulsome and thorough discovery to the Defendant and gone above and

beyond to identify and provide potentially relevant materials. Specifically, the government has

made ten productions since May 2019, encompassing around 83,294 files. The vast majority of

those files, about 81,260 to be specific, were provided nearly two years ago on May 8, 2019.

Each production is described in detail below.

            •   On May 8, 2019, the government made its first production (“Production 1”),

                which included approximately 81,260 files, encompassing the bulk of the files

                collected in the preceding five-year investigation. For example, Production 1
Case 1:19-cr-00026-CKK Document 122 Filed 04/27/21 Page 2 of 17




      included all files seized from the search of the dental office, the subpoenaed bank

      records, documents seized from the Defendant’s email account pursuant to a

      warrant, the bulk of the Grand Jury transcripts, and most witness interview

      memoranda and related notes. All documents were produced in unredacted

      format but were covered by the Protective Order in this case. These files were

      produced electronically (primarily as PDFs). The related letter and index

      provided to Defense for Production 1 are included here as Attachment A, with the

      names of witnesses redacted.

  •   On September 12, 2019, the government made its second production

      (“Production 2”), which included another 899 files from the filter review in the

      case and the transcript of the lead case agent’s testimony in Grand Jury, again in

      electronic form (PDFs). The related letter and index provided to Defense for

      Production 2 are included here as Attachment B, with the names of witnesses

      redacted.

  •   On November 15, 2019, a few days after the prior assigned prosecutor, as the

      Defendant explained in the underlying motion, “informed” the defense “that the

      government still had not provided all discovery materials” the government made

      its third production (“Production 3”). Production 3 was sent out one day after the

      November 15, 2019 letter attached to the Defendant’s underlying motion was sent

      to the government requesting all underlying discovery. Production 3 included

      approximately 2,076 files. A little less than half the files consisted of the co-

      defendant’s jail calls. Many of the other files had previously been partially

      provided in Production 1. For example, Production 3 included all Grand Jury


                                        2
Case 1:19-cr-00026-CKK Document 122 Filed 04/27/21 Page 3 of 17




      transcripts with their respective exhibits and all witness memoranda with their

      respective exhibits and the underlying agent notes. (Most of these same

      transcripts and interview memoranda had previously been produced in Production

      1. However, when the prosecutor assigned to the case at the time noticed that the

      underlying exhibits and agent notes had not been produced in Production 1, they

      were all reproduced again with those items.) Production 3 also included other

      miscellaneous files that the prosecutor assigned to the case at the time noticed as

      potentially missing from Production 1, such as incorporation documents for the

      Defendant’s company. In the cover letter sent to Defense with Production 3, the

      government also flagged any known issues with the production, such as files that

      had become corrupted or notes from one interview that could not be found. The

      cover letter also included a summary of spontaneous statements made by the

      Defendant during transport. Finally, the cover letter flagged the ongoing work the

      assigned prosecutor was doing to ensure that any relevant files from a related civil

      case or Superior Court case were provided to the Defendant. The related letter

      and index provided to Defense for Production 3 are included here as Attachment

      C, with the names of witnesses redacted.

  •   On December 6, 2019, the government made its fourth production (“Production

      4”). Production 4 consisted of approximately 57 files -- primarily of potentially

      relevant materials from the related Superior Court cases. In addition, the related

      cover letter flagged potentially exculpatory information related to a statement by a

      witness in connection with the Superior Court case against the Defendant, which

      had since been dropped. The related letter and index provided to Defense for


                                        3
Case 1:19-cr-00026-CKK Document 122 Filed 04/27/21 Page 4 of 17




      Production 4 are included here as Attachment D, with the names of witnesses

      redacted.

  •   On January 9, 2020 the government made its fifth production (“Production 5”).

      Production 5 consisted of approximately 18 files, including some miscellaneous

      files from the D.C. Department of Health Care, tax files related to the Defendant’s

      business, and additional banking documents. The related letter and index

      provided to Defense for Production 5 are included here as Attachment E, with the

      names of witnesses redacted.

  •   On January 20, 2020, the government made its sixth production (“Production 6”).

      Production 6 consisted of two digital downloads on a 6-terabyte hard drive

      provided by the defense at their request. The first digital download was a digital

      image of a video recorder seized from the dental office during the search that the

      government had imaged but never reviewed. (Although it was never reviewed by

      the government, and therefore the government does not know if any relevant

      information was on the video recorder, in its November 2019 letter, the

      government offered to provide it in its entirety to the defense if they wished.)

      Production 6 also included a digital image of the server from the dental office

      seized during the search. (In Productions 1 and 3, the government had previously

      provided defense with all files law enforcement had identified as relevant from

      that server but offered to provide the full image to the defense, which would

      naturally be composed almost entirely of the material deemed to not be relevant to

      the investigation, if they wished.) The letter provided to Defense for Production 6

      is included here as Attachment F.


                                        4
Case 1:19-cr-00026-CKK Document 122 Filed 04/27/21 Page 5 of 17




  •   On March 6, 2020, the government made its seventh production (“Production 7”).

      Production 7 consisted of 43 files, consisting of some additional dental records

      and D.C. Department of Health Care files. The related letter and index provided

      to Defense for Production 7 are included here as Attachment G, with the names of

      witnesses redacted.

  •   On April 23, 2020, the government made its eighth production (“Production 8”).

      Production 8 consisted of one file, a college transcript. The related letter and

      index provided to Defense for Production 8 are included here as Attachment H.

  •   On April 7, 2021, the government made its ninth production (“Production 9”).

      Production 9 consisted of 139 files, which primarily consisted of any interview

      memoranda drafted in the past year, related notes, and any files that had been

      subpoenaed in advance of trial. Production 9 also included two updated Grand

      Jury transcripts, where the undersigned had noticed mistakes in the prior

      transcripts, such as a missing page or portion that had been mis-transcribed. The

      related letter and index provided to Defense for Production 9 are included here as

      Attachment I, with the names of witnesses redacted.

  •   On April 26, 2021, the government made its tenth production (Production 10),

      which consisted of 36 files. All these files consisted of new interview memoranda

      and related notes from interviews conducted over the past few weeks in

      preparation for trial. The related letter and index provided to Defense for

      Production 10 are included here as Attachment J, with the names of witnesses

      redacted.




                                        5
          Case 1:19-cr-00026-CKK Document 122 Filed 04/27/21 Page 6 of 17




                                                 ARGUMENT

        The government has complied with its obligations under Rule 16 and Brady v. Maryland,

373 U.S. 83 (1963). Over the past two years, the government has made every effort to identify

and provide potentially relevant material to the Defendant in this case. That effort has not just

involved providing the underlying raw documents in the case, such as claims submitted to

Medicaid and dental records recovered from the dental office where the Defendant works; rather

the government has provided all the substantive documents laying out the government’s case,

such as Grand Jury transcripts and interview memoranda, well before the Jencks deadline set by

the court. Indeed, the Defendant in this case has all the Grand Jury transcripts (and exhibits) and

all interview memoranda (and related notes and exhibits). Moreover, the Defendant has had

almost all of them since November 2019. This includes the 109-page Grand Jury transcript of

the lead case agent (and over 40 related exhibits) summarizing the entire case. In addition,

where there were known issues between the audio and the transcript, the government has pointed

those instances out to the defense and provided the underlying audio recording. The government

has also scoured the case files from related Superior Court cases to provide the Defendant with

anything that might be relevant to this case. As new information has developed, such as any

time the government learned of new substantive information in a witness meeting conducted in

advance of trial, the government has provided the related interview memoranda and notes. 1

        These files were all produced electronically, with the majority being provided as PDF

documents or Excel spreadsheets. This is often the standard format in criminal cases, where the


1
  At this point, the government is aware of only one outstanding subset of materials to provide in discovery,
miscellaneous agent emails and notes, which have been compiled and are currently being processed so they can be
provided in a more user friendly format. The government has been told by the individuals in charge of processing
the materials that they should be available for review by April 30, 2021, at which point the government intends to
review and disclose any potential Jencks materials well before the June 11, 2021 deadline. Similarly, the
government will be able to provide any potential Giglio by that date, as it will be clear which witnesses will be
testifying once we are closer to trial.
                                                         6
          Case 1:19-cr-00026-CKK Document 122 Filed 04/27/21 Page 7 of 17




government does not know if the Defendant will have access to a document review system, like

Relativity, typically used in document-heavy cases.               Because the documents are provided

electronically, the Defendant can run text recognition on the files and search through them as

needed, just like the government can. As many of the records include handwritten notations,

such as the dental charts, those particular documents are not easily searchable for either the

government or the defense. (Nor would the documents be any easier to search if the government

had provided a load file with the document.) To ease review, for the files in Production 1,

where these and almost all the other files were produced, the government included a bates label

for each of these documents that is content specific -- meaning one can easily discern the topic of

the underlying document from the name of the bates-label. In other words, Patient X’s files will

have a bates-label including the name “Patient X.” As such, even those documents that include

handwritten notes that are not easily searchable, such as patient files, are easily identifiable by

searching for the patient’s name.

         Had the Defendant asked at some point in the past two years to have the materials

produced in a different format, such as with a particular load file, the government would no

doubt have tried to provide such a format if available. 2 Similarly, if the Defendant had asked for

a better index for the materials produced nearly two years ago, the government would have tried

to assist. Finally, had the Defendant asked for assistance in locating particular types or

categories of documents in the file, the government would have tried to assist. However, instead

of making such requests, the Defendant now claims that she is entitled not just to all the material



2
  The undersigned has spent the last few months attempting to get the bulk of the materials produced uploaded to a
Relativity database to ease review in advance of trial. To the extent the Defendant actually wants load files for these
items, the government will of course try and provide whatever is available, including for instance any available load
files from the original document management system that were used to produce the items in Productions 1 and 3.
Similarly, to the extent the Defendant would like a more detailed index for particular productions, the government
will endeavor to provide it.
                                                          7
        Case 1:19-cr-00026-CKK Document 122 Filed 04/27/21 Page 8 of 17




laying out the entire case against her, but also to a government index identifying any potentially

favorable material within that case.

       To be clear, if the government was aware of clear exculpatory evidence on its face – such

as a witness claiming that the Defendant was not involved in billing Medicaid, a document

showing that the Defendant was forced to assist in billing Medicaid against her will, or a witness

claiming that someone besides the Defendant billed Medicaid for fraudulent items without her

knowledge – we would provide that information immediately. However, as far as the assigned

prosecutors are aware, no such evidence exists in this case.

       Rather, by asking for the government to identify all potential Brady information, which is

of course defined broadly to include for example impeachment information, information that

could bolster a defense, or information that could undermine the government’s evidence, the

Defendant is essentially asking that the government compile all the evidence supporting any and

all potential defenses for her. That is simply not required under the law.

       Each circuit to analyze the issue has held the same -- where the government essentially

provides open file discovery to the defense, the government is not required to direct the

defendant to potentially exculpatory evidence within the discovery provided (absent bad faith or

an effort to purposefully pad the file with extraneous documents). See, e.g., United States v.

Tang Yuk, 885 F.3d 57, 86 (2d Cir. 2018) (noting that the “government's duty to disclose

generally does not include a duty to direct a defendant to exculpatory evidence within a larger

mass of disclosed evidence”); United States v. Pelullo, 399 F.3d 197, 212 (3d Cir. 2005)(“Brady

and its progeny permit the government to make information within its control available for

inspection by the defense, and impose no additional duty on the prosecution team members to

ferret out any potentially defense-favorable information from materials that are so disclosed.”);


                                                 8
        Case 1:19-cr-00026-CKK Document 122 Filed 04/27/21 Page 9 of 17




United States v. Stanford, 805 F.3d 557, 572 (5th Cir. 2015) (“Specifically, Stanford states that

the ‘sheer quantity of dumped data [provided by the government] could not be fully assessed by

the Defense under the circumstances.’ We have previously rejected such ‘open file’ Brady claims

where the government provided the defense with an electronic and searchable database of

records, absent some showing that the government acted in bad faith or used the file to obscure

exculpatory material.”); United States v. Warshak, 631 F.3d 266, 297 (6th Cir.2010) (“[a]s a

general rule, the government is under no duty to direct a defendant to exculpatory evidence

within a larger mass of disclosed evidence” but the government cannot purposefully pad an open

file with pointless information or purposefully trying to hide information in a voluminous file);

United States v. Gray, 648 F.3d 562, 567 (7th Cir. 2011) (“ The government is not obliged to sift

fastidiously through millions of pages (whether paper or electronic)”) (internal citations

omitted); Rhoades v. Henry, 638 F.3d 1027, 1039 (9th Cir. 2011) (On habeas, defendant

claimed that state violated Brady by not pointing out a particular statement of a witness that

appeared on a videotape following ten minute gap; “The claim fails because the videotape was,

in fact, disclosed. Counsel just didn’t find [witness’s] statement. Rhoades points to no authority

requiring the prosecution to single out a particular segment of a videotape, and we decline to

impose one.”); United States v. Jordan, 316 F.3d 1215, 1253-54 (11th Cir. 2003) (concluding

that the defendant’s requests, which included a demand that the government “identify all of the

Brady and Giglio material in its possession,” “went far beyond” what the law requires). District

Courts across the country have reached the same conclusion time and time again. See, e.g.,

United States v. Ellis, No. 2:19-cr-693-BRM-1, 2020 U.S. Dist. LEXIS 122287, at *5-6 (D.N.J.

July 13, 2020) (denying a defense motion to compel the government to identify Brady or Giglio

within voluminous discovery); United States v. Parks, No. 18-CR-0251-CVE, 2019 U.S. Dist.


                                                 9
       Case 1:19-cr-00026-CKK Document 122 Filed 04/27/21 Page 10 of 17




LEXIS 174444, at *10-11 (N.D. Okla. Oct. 8, 2019) (holding that the government need not

identify “Brady/Giglio” information within discovery already produced); United States v.

Indivior Inc., No. 1:19CR00016, 2019 U.S. Dist. LEXIS 219573, at *9 (W.D. Va. Dec. 23, 2019)

(denying a defense motion to compel the government to provide an “index of potentially

exculpatory information due to the sheer volume of discovery”); United States v. Weaver, 992 F.

Supp. 2d 152 (E.D.N.Y. 2014) (denying defendant request that government be instructed “to

conduct immediate review of all documents in its possession in this matter, and identify

all Brady materials for all defendants.”); United States v. Rubin/Chambers, Dunhill Ins. Servs.,

825 F. Supp. 2d 451, 457 (S.D.N.Y. 2011) (“the Government is under no general obligation to

identify or sort Brady material within even an extremely voluminous disclosure”); and United

States v. W.R. Grace, 401 F.Supp.2d 1069 (D. Mont. 2005) (concluding that government’s

manner of disclosing exculpatory material to defendants complied with Brady obligations even

though government did not identify for defense each document in its possession that was

favorable to defense, where government provided defendants with its entire evidentiary database,

in searchable format, consisting of 3,389,109 pages of discovery, and, given defendant’s inherent

knowledge regarding his own documents, there was no reason to believe that defendants were

less able than government to locate exculpatory materials within evidentiary database).

       In short, the “Government is not required, in other words, to facilitate the compilation of

exculpatory material that, with some industry, defense counsel could marshal on their own.”

United States v. Runyan, 290 F.3d 223, 246 (5th Cir. 2002) (citing United States v. Shoher, 555

F. Supp. 346, 352 (S.D.N.Y. 1983)).

       Imposing a different rule is replete with practical difficulties. First, in a case like this

one, where the government has basically provided open file discovery nearly two years in


                                                  10
        Case 1:19-cr-00026-CKK Document 122 Filed 04/27/21 Page 11 of 17




advance of trial, the Defendant is equally able to sift through the evidence to identify potentially

relevant exculpatory information. Indeed, the Defendant in this case is better suited to this task.

The Defendant worked at the dental office that is the subject of the case for years. She was

intimately familiar with the employees, patients, and record keeping systems. In addition, as it

so happens, the Defendant’s attorneys have actually been on this case since 2019, while both

current prosecutors were only assigned to the case late last year. In other words, the Defendant

and her attorneys have had the underlying material for years longer but now expect the newly

assigned prosecutors to both prepare for trial and identify all potentially relevant evidence in her

favor at the same time. As explained in United States v. Ohle, “placing a higher burden on the

Government to uncover such evidence would place prosecutors in the untenable position of

having to prepare both sides of the case at once. Indeed, the adversarial system presumes that the

defense will be more highly motivated to uncover exculpatory evidence, so if anything the onus

is on defense counsel to conduct a more diligent search for material potentially favorable to his

client. This is especially true considering that, if exculpatory evidence exists, the defense is in the

best position to know what such evidence might be and where it might be located.” No. S3 08

CR 1109 (JSR), 2011 U.S. Dist. LEXIS 12581, at *11-13 (S.D.N.Y. 2011).

       The Defendant argues that she has limited resources and a small defense team, requiring

a deviation from the general rule followed across the country. Yet, the Defendant is represented

by a sophisticated law firm with ten offices nationwide, which boasts that “[w]e are uniquely

qualified to defend federal and state criminal charges. Our legal team includes former assistant

U.S. attorneys [and] supervisors and section leaders in the U.S. Department of Justice. . . . We

also boast decades of courtroom experience in trying complex criminal cases.” See

https://www.bradley.com/offices and https://www.bradley.com/practices-and-


                                                  11
        Case 1:19-cr-00026-CKK Document 122 Filed 04/27/21 Page 12 of 17




industries/practices/government-enforcement-and-investigations (last visited April 26, 2021).

Moreover, lead counsel, who again has been on this case since 2019, is extremely experienced in

this area and the defense team is apparently so large that the COVID-19 -restrictions limiting

them to only two attorneys at the defense table are far too onerous. See Def. Mot. to Cont. (Dkt.

116) at 7 (“As might be expected for a complex fraud trial, the defense team will likely consist of

multiple attorneys, a paralegal, and a litigation technical support person, in addition to witnesses,

consulting experts, and an investigator.”) Moreover, the Defendant is alleged to have personally

made over $1.4 million dollars in the underlying fraud scheme and is a far cry from an individual

with limited resources.

       Second, asking the government to specifically identify all potential evidence supporting

the defense or undermining the government’s case is essentially asking for the impossible. The

Defendant has made a blanket request to identify all Brady material without identifying any

specific category or type of information she is seeking. This is not a crime where a particular

defense is obvious, such as an identification defense in a case of violence by a stranger or a self-

defense argument in a heated dispute. This is a fraud case that could involve a variety of

potential defense theories the Defendant may pursue. As a result, the government does not know

the defense theory in this case. Therefore, the government does not know what type of

seemingly innocuous evidence might bolster any particular theory. The government does not

know what witnesses the defense views as important and which ones it does not. Therefore, the

government does not know what types of minor inconsistencies in witness statements might

matter to the defense. The government cannot and did not know any of this when providing

discovery, which is why in this case, where there are no witness security concerns that cannot be

handled with a protective order, the government essentially opted for open file discovery. To


                                                 12
         Case 1:19-cr-00026-CKK Document 122 Filed 04/27/21 Page 13 of 17




now require the government to engage in a high-stakes guessing game where it is required to

somehow identify all possible potentially exculpatory evidence without knowing the defense

theory relied upon by the Defendant not only imposes an unfair burden on the government, but

also will lead to endless additional litigation. See United States v. Meek, No. 1:19-cr-00378-

JMS-MJD, 2021 U.S. Dist. LEXIS 52121, at *18-19 (S.D. Ind. 2021)(“Finally, aside from the

burden that the requested order would impose on the Government, Defendants are in a better

position to determine what evidence they believe is exculpatory and will help in their defense.

Defendants do not generally allege that the Government has withheld exculpatory material.

Rather, they simply want to know what specific material the Government believes will help

them. To order the Government to go beyond simply producing Brady material and order it to

identify or label already produced material as covered by Brady—and by omission, identify non-

Brady material—only invites future disputes as to whether the Government did an adequate job

of identifying such material or characterized the material consistent with the Defendants’ view of

it.”)

        To avoid endless disputes about what is discoverable and ensure that all potentially

exculpatory evidence (regardless of the particular defense theory chosen by the defense) is

provided, the government provided the Defendant with far more than the law requires and

provided all witness statements, notes, and Grand Jury transcripts well in advance of trial (and

most over two years before trial. Given that the Defendant has had all this and even had the lead

case agent’s 109-page Grand Jury transcript summarizing the case, the government’s case is not

some complex mystery shrouded in secrecy or some guessing game for the Defendant. It has

been laid out for the Defendant in multiple ways. 3 Yet now the Defendant wants the government


3
  Based on discussions with defense counsel, there also appears to have been a reverse proffer conducted in 2019,
laying the case out in further detail.
                                                        13
          Case 1:19-cr-00026-CKK Document 122 Filed 04/27/21 Page 14 of 17




to undergo a high-stakes guessing game in reverse and intuit all the evidence that might be

potentially exculpatory in all the files without knowing the Defendant’s theory of defense. That

is not required under the law nor necessary. The government’s discovery in this case has

provided the Defendant with all the information she needs to craft her defense and investigate

additional avenues to defend the case. Moreover, given that almost two years has passed since

the bulk of that discovery was provided, the Defendant has had ample time to complete this

effort.

          Nevertheless, the Defendant, relying primarily on two D.C. District Court cases to

support her argument, now moves the Court to require the government to identify and designate

all Brady information. Those cases both deviate from the caselaw described above analyzing

this issue, and in any event are distinguishable from the case at hand.

          First, in United States v. Hsia, 24 F. Supp. 2d 14, 29 (D.D.C. 1998), the government had

given the defendant over 600,000 documents but failed to identify any documents relevant to the

case until after the defendant filed a motion to compel. In contrast, here the universe of

documents is much smaller, around 83,000 documents. Moreover, the documents provided here

include all witness statements (including Grand Jury transcripts and related exhibits) and

including summary testimony by the lead case agent in Grand Jury (and all related exhibits). In

comparison, in Hsia, the government only agreed to provide Jencks material two days before

trial and did not even identify any relevant documents until after the defendant had filer her

motion to compel. In addition, based on a review of the docket for that case, Hsia had been

indicted only a few months prior to filing the related motion to compel the government to

identify exculpatory information -- meaning the timeframe in which the defendant would have to

review the provided discovery was likely much more compressed than this one. (Given her


                                                 14
         Case 1:19-cr-00026-CKK Document 122 Filed 04/27/21 Page 15 of 17




indictment only months before this ruling, it seems unlikely that the court was dealing with a

situation like the present case, where the government provided most of the documents nearly two

years in advance of the Defendant’s motion.) Overall, unlike in Hsia, here the Defendant has

been provided a manageable universe of relevant evidence, has had much of the key evidence

relied upon by the government highlighted in the various Grand Jury transcripts she has received,

and has had over two years with the bulk of this evidence to sort through it and identify relevant

information.

        Similarly, United States v. Saffarinia, 424 F. Supp. 3d 46, 82 (D.D.C. 2020), is

distinguishable. The government in Saffarinia provided the defendant with “more than one

million records and 3.5 million pages of documents,” over 200,000 of which were emails that are

not easily reviewable without reading each one. Id. Here, the government has provided a much

more limited number of documents, around 83,000, most of which fall into easily identifiable

and reviewable categories of documents (such as Medicaid claims, witness interviews, patient

files, and bank records) and most of which involve documents the Defendant is intimately

familiar with from her years at working at the dental office. In addition, the defense counsel in

Saffarina was handling the matter “pro bono with time constraints and limited financial

resources." Id. at 92. As described in detail above, the Defendant’s counsel is extremely

experienced, works at a sophisticated firm, and includes a team with multiple attorneys assigned

to assist in the trial. Unlike in Saffarinia, the “fundamental fairness” concerns that appeared to

drive the court’s decision are simply not implicated by this case. There is no reason here to

deviate from the standard general rule set forth by circuits and district courts across the country. 4


        4
           The Defendant also cites two other unpublished opinions to support her position: United States v. Salyer,
No. 10-cr-00061, 2010 WL 3036444, at *6 (E.D. Cal. Aug. 2, 2010) and United States v. Blankenship, No. 5:14-cr-
00244, 2015 WL 3687864,*6, 2015 U.S. Dist. LEXIS 76287, *6 (S.D. W. Va. June 12, 2015). Both cases are readily
distinguishable. In Blankenship, the defense claimed that the government had hid Brady material by providing a
                                                        15
         Case 1:19-cr-00026-CKK Document 122 Filed 04/27/21 Page 16 of 17




        The Defendant has had almost all the documents in this case since 2019. As far as the

government is aware, the Defendant has never requested a different format for the files, such as a

load file, or a different index for the files, despite the fact that such consultation is required under

the local rules before filing discovery motions. If the Defendant were truly concerned about an

inability to manage and review the documents provided in this case without assistance from the

government in specifically identifying potentially exculpatory material, it had ample opportunity

to raise such issues over the past two years that the Defendant has had the bulk of the files.

Moreover, with over 10 weeks until trial, defense counsel – given its sophistication and ample

firm resources – still remains in position to undertake any needed digital organization and review

of the remaining documents as needed for trial – particularly given that the government’s

discovery includes Grand Jury testimony summarizing the government’s evidence and theory of

the case, that is, a road map of the prosecution.




“massive and allegedly unorganized production” of over 4 million pages where the government allegedly admitted
that unspecified “Brady material” was located in that production. In Salyer, the government had provided millions of
pages of electronic documents and two storage containers of hard copy documents. Again, the volume of materials
here is no where near that large.

                                                        16
       Case 1:19-cr-00026-CKK Document 122 Filed 04/27/21 Page 17 of 17




       WHEREFORE, the United States respectfully opposes the Defendant’s motion for the

Government to identify Brady information.



                                            Respectfully submitted,

                                            /s/ Melissa Jackson
                                            Melissa Jackson (D.C. Bar No. 996787)
                                            Assistant U.S. Attorney
                                            Fraud Section
                                            U.S. Attorney’s Office for the District of Columbia
                                            555 Fourth Street NW
                                            Washington, DC 20530
                                            (202) 252-7786
                                            Melissa.Jackson@usdoj.gov

                                            /s/ Gary A. Winters
                                            Gary A. Winters (D.C. Bar No. 439376)
                                            Trial Attorney
                                            Criminal Division, Fraud Section
                                            United States Department of Justice
                                            1400 New York Avenue, N.W.
                                            Washington, D.C. 20005
                                            (202) 598-2382
                                            Gary.Winters@usdoj.gov




                                              17
